DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Sung et al. (US Patent No. 10,198,639 B2).
In considering claim 1, Sung et al. discloses all the claimed subject matter, note 1) the claimed a main body disposed at a left-hand side and/or a right-hand side of the vehicle is met by the housing (Figs. 1-2, col. 5, line 57 to col. 6, line 7), 2) the claimed a blind-spot view camera of which at least a portion is accommodated in the main body and being configured to photograph a view in a lateral and rearward directions of the vehicle is met by the outside left camera 131 which may be mounted in the housing (Figs. 1-2, col. 5, line 27 to col. 6, line 7), 3) the claimed a surround view camera (SVC) of which at least a portion is accommodated in the main body and being configured to photograph a view in a lateral direction of the vehicle is met by the top view left camera 121 which may be mounted in the housing (Figs. 1-2, col. 5, line 27 to col. 6, line 7), 4) the claimed and a blind-spot view monitor disposed inside the vehicle to transmit an image captured by the blind-spot view camera, wherein, when the blind-spot view camera fails, an image transformation process is performed based on an image captured by the SVC and transmitted to the blind-spot view monitor is met by the controller 110 which provides the image data deriving from the top view left camera 121 to the outside left display 141 when the outside left camera 131 fails (Fig. 4, col. 7, line 21 to col. 8, line 21), and 5) the claimed when the blind-spot view monitor fails, an image captured by the blind-spot view camera is transmitted to another display device in the vehicle other than the blind-spot view monitor is met by the controller 110 which provides the image data deriving from one or more camera to the head unit display 145 depending on a failure occurrence of any one or more of the outside left display 141 and the outside right display 142 (Fig. 4, col. 7, line 21 to col. 8, line 21).  
In considering claim 8, the claimed wherein said another display device other than the blind-spot view monitor is at least one of a digital cluster and a navigation display device is met by the head unit display 145 (Fig. 3, col. 6, lines 8-46).  	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US Patent No. 10,198,639 B2).
In considering claim 6, Sung et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein a horizontal field of view (HFOV) of the blind- spot view camera is in a range of 50° to 80°, and an HFOV of the SVC is in a range of 180° to 200°. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the range of horizontal field of view (HFOV) of the blind- spot view camera in a range of 50° to 80°, and an HFOV of the SVC in a range of 180° to 200° as obvious design choice to achieve better results.
In considering claim 7, Sung et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein a vertical field of view (VFOV) of the blind- spot view camera is in a range of 20° to 40°, and a VFOV of the SVC is in a range of 120° to 160°. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the range of vertical field of view (VFOV) of the blind- spot view camera in a range of 20° to 40°, and a VFOV of the SVC in a range of 120° to 160° as obvious design choice to achieve better results.
6.	Claims 2-4, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US Patent No. 10,198,639 B2) in view of HATTORI et al. (US 2013/0265431 A1).
In considering claim 2, the claimed an image processor that performs a calculation to process an image based on an image signal captured by the blind-spot view camera and transmit a processed image to the blind-spot view monitor is met by the controller 110 which provides the image data deriving from one or more camera to the head unit display 145 depending on a failure occurrence of any one or more of the outside left display 141 and the outside right display 142 (Fig. 4, col. 7, line 21 to col. 8, line 21 of Sung et al.). However, Sung et al. explicitly does not disclose the claimed further comprising: a failure detector that periodically detects a failure state of the blind-spot view camera and the blind-spot view monitor. 
HATTORI et al. teach that the failure detection function 92 repeatedly checks for failure of the capture/display function 91 at a predetermined regular interval (e.g., once per second). Specifically, the failure detection function 92 separately (i.e., individually) checks for failure of the left capture/display function, the right capture/display function, and the center capture/display function, the controller 9 can serve as a failure detection device by performing the failure detection function 92 (Fig. 7, page 4, paragraph #0061 to paragraph #0074). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the failure detection as taught by HATTORI et al. into Sung et al.’ system in order to detect a failure of a function that allows the display device to display the captured image.
In considering claim 3, Sung et al. disclose all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein, when a fail in one or more of the blind-spot view camera and the blind-spot view monitor is detected, an operator of the vehicle is notified that the side camera is switched to an emergency system through at least one of a display device and a speaker device in the vehicle. HATTORI et al. teach that at step 120, the controller 9 reports occurrence of a failure of the capture/display function 91, specifically, at step 120, the light emitter corresponding to the capture/display function that is determined at step 110 to have a failure is put into the failure reporting position, as described previously, the light emitter emits a light with the second color (e.g., red) in the failure reporting position, further, at step 120, the sound emitter corresponding to the capture/display function that is determined at step 110 to have a failure is activated to emit a sound (Fig. 10, page 5, paragraph #0081 to paragraph #0086). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the failure reporting as taught by HATTORI et al. into Sung et al.’ system in order to notify the driver of the occurrence of the failure.
In considering claim 4, the claimed wherein, in the image transformation process, a portion of the image captured by the SVC, which corresponds to a photographable range of the blind-spot view camera, is set as a region of interest (ROI), and a perspective transform process are performed upon the portion set as the ROI for correction thereof and a corrected image is transmitted to the blind-spot view monitor is met by the controller 110 which replaces the image corresponding portions with the images deriving from the outside left camera 131 having excellent image quality (Figs. 6-7, col. 9, line 4 to col. 10, line 22 of Sung et al.). However, Sung et al. explicitly does not disclose the claimed an undistortion process are performed upon the portion set as the ROI for correction thereof. HATTORI et al. teach that the controller 9 can perform signal processing on the images received from the cameras 1a-1c before causing the displays 8a-8c to display the received images, for example, the signal processing can include distortion correction and trimming (page 4, paragraph #0061). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the undistortion process as taught by HATTORI et al. into Sung et al.’ system in order to increase the quality of the image to be displayed.
In considering claim 9, Sung et al. discloses all the claimed subject matter, note 1) the claimed a failure detecting operation of detecting whether the side camera fails is met by the controller 110 which determines the outside left camera 131 or the outside right camera 132 fails (Fig. 4, col. 7, line 21 to col. 8, line 21), 2) the claimed a failure determining operation of determining whether the blind-spot view monitor fails is met by the controller 110 which determines a failure occurrence of any one or more of the outside left display 141 and the outside right display 142 (Fig. 4, col. 7, line 21 to col. 8, line 21), and 3) the claimed12Attorney Docket No. 434429-000007 a correction outputting operation of performing a connection to another display device other than the blind-spot view monitor in a vehicle when it is determined that the blind-spot view monitor fails, and transforming an image by using an image captured by a surround view camera (SVC) disposed in a main body of the side camera for a vehicle and then outputting a corrected image to the blind-spot view monitor when it is determined that the blind-spot view monitor is not failed is met by the controller 110 which provides the image data deriving from one or more camera to the head unit display 145 depending on a failure occurrence of any one or more of the outside left display 141 and the outside right display 142 (Fig. 4, col. 7, line 21 to col. 8, line 21). However, Sung et al. explicitly does not disclose the claimed a notifying operation of notifying an operator that the side camera for a vehicle is switched to the emergency system when it is determined that the side camera for a vehicle fails.
HATTORI et al. teach that at step 120, the controller 9 reports occurrence of a failure of the capture/display function 91, specifically, at step 120, the light emitter corresponding to the capture/display function that is determined at step 110 to have a failure is put into the failure reporting position, as described previously, the light emitter emits a light with the second color (e.g., red) in the failure reporting position, further, at step 120, the sound emitter corresponding to the capture/display function that is determined at step 110 to have a failure is activated to emit a sound (Fig. 10, page 5, paragraph #0081 to paragraph #0086). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the failure reporting as taught by HATTORI et al. into Sung et al.’ system in order to notify the driver of the occurrence of the failure.
In considering claim 10, the claimed wherein the correcting of the image includes: setting a portion of the image captured by the SVC, which corresponds to a photographable range of the blind-spot view camera, as a region of interest (ROI), and performing an undistortion process and a perspective transform operation on the portion set as the ROI to correct and transmit the image to the blind-spot view monitor is met by the controller 110 which replaces the image corresponding portions with the images deriving from the outside left camera 131 having excellent image quality (Figs. 6-7, col. 9, line 4 to col. 10, line 22 of Sung et al.) or the controller 9 can perform signal processing on the images received from the cameras 1a-1c before causing the displays 8a-8c to display the received images, for example, the signal processing can include distortion correction and trimming (page 4, paragraph #0061 of HATTORI et al.).  
Claim 12 is rejected for the same reason as discussed in claim 3 above.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US Patent No. 10,198,639 B2) in view of Kim et al. (US Patent No. 10,106,085 B2).
In considering claim 5, Sung et al. disclose all the limitations of the instant invention as discussed in claims 1 and 4 above, except for providing the claimed wherein, in the image transformation process, the image captured by the SVC is corrected by using a pre-stored look-up table (LUT) and then transmitted to the blind-spot view monitor. Kim et al. teach that the memory may also be configured to store a look-up table used to synthesize individual images acquired by the AVM imaging device 301. The look-up table is a table that stores a corresponding relationship between one pixel of the synthetic image and any pixel of the original four images (Fig. 2, col. 6, lines 1-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the look-up table as taught by Kim et al. into Sung et al.’ system in order to increase the quality of the image in determining the blind-spot of the vehicle.
8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US Patent No. 10,198,639 B2) in view of HATTORI et al. (US 2013/0265431 A1) and further in view of Kim et al. (US Patent No. 10,106,085 B2).
In considering claim 11, the combination of Sung et al. and HATTORI et al. disclose all the limitations of the instant invention as discussed in claim 9 above, except for providing the claimed wherein the correcting of the image includes correcting the image captured by the SVC using a pre-stored look-up table (LUT) and then transmitted the corrected image to the blind-spot view monitor. Kim et al. teach that the memory may also be configured to store a look-up table used to synthesize individual images acquired by the AVM imaging device 301. The look-up table is a table that stores a corresponding relationship between one pixel of the synthetic image and any pixel of the original four images (Fig. 2, col. 6, lines 1-20). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the look-up table as taught by Kim et al. into the combination of Sung et al. and HATTORI et al.’ system in order to increase the quality of the image in determining the blind-spot of the vehicle.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Itoh et al. (US 2016/0165148 A1) disclose image synthesizer for vehicle.
	ASSAF (US 2014/0071278 A1) discloses system and method that minimizes hazards of blind spots while driving.
	Kim (US Patent No. 10,953,811 B2) discloses vehicle image controller, system including the same, and method thereof.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 9, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422